Citation Nr: 1339928	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for a psychiatric disorder.

A February 2011 rating decision considered new evidence which had been received by the Board in April and November 2010.  Based on the new evidence and prior decision, the decision to deny service connection for a psychiatric disorder was confirmed and continued. 

The Board notes that subsequent to the certification of the Veteran's appeal to the Board in March 2012, the Veteran's representative, Darla J. Lilley, Attorney at Law, filed a motion to withdraw her representation in March 2013 because she was no longer going to be practicing veterans law.  In April 2013, the Board granted Ms. Lilley's motion for withdrawal.  The Veteran was also properly notified of his representative's motion to withdraw and his available options for representation.  However, the Veteran did not respond to the Board's April 2013 notification letter.  Therefore, the Board will proceed as if the Veteran is representing himself.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

Major depression and anxiety disorder are attributable to service.


CONCLUSION OF LAW

Major depression and anxiety disorder were incurred in service. 38 U.S.C.A. § 1110 (West 2002) 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the denial of service connection for a psychiatric disorder.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The evidence reflects that during service, the appellant was seen for psychiatric complaints.  He felt as if his life were getting out of control.  He had inflicted lacerations, reported that he could not take it anymore, felt desperate and hopeless.  Since service major depression and generalized anxiety disorder have been diagnosed.  Although he did not seek post service treatment until 2009, at that time he complained of anxiety and depression with a life long history of being anxious and nervous.  Clearly, the current disability pre-existed the date of treatment.

Here, there is positive and negative evidence.  The recent VA examination does not link the post-service diagnoses to service.  However, we are presented with in-service manifestations and credible evidence, provided for treatment purposes, that he had had an ongoing problem.  Although section 38 C.F.R. § 3.303(b) is not applicable, section 3.303(a) is applicable.  Here, we find that the Veteran has provided competent evidence of current disability, in-service disease or injury and lay evidence of a nexus (on-going manifestations) to service.  The evidence supports that claim. 



ORDER

Service connection for major depression and generalized anxiety disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


